

115 HRES 583 IH: Expressing support for the designation of the last week in October as “Black Women’s Health Week”.
U.S. House of Representatives
2017-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 583IN THE HOUSE OF REPRESENTATIVESOctober 24, 2017Ms. Clarke of New York submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the designation of the last week in October as Black Women’s Health Week.
	
 Whereas Black women represent 7.4 percent of the United States population and 12.7 percent of the female population;
 Whereas, from 2007 to 2014, the teen pregnancy rate for Black teen women declined by 44 percent; Whereas Black teens have significantly lower prevalence of cigarette smoking than Hispanic and White adolescents;
 Whereas, from 2005 to 2014, new HIV cases among Black women declined by 42 percent; Whereas contraceptive use has increased among Black women over the past 10 years;
 Whereas the Black Women’s Health Study found that over 60 percent of their participants reported their mental health as excellent or very good;
 Whereas Black women are twice as likely to be diagnosed with diabetes than their White counterparts;
 Whereas 56.6 percent of Black adult women are obese compared to 32.8 percent of White adult women, and overall Black Americans have the highest age-adjusted rate of obesity in the Nation;
 Whereas the obesity-related health care cost for preventable diseases was $23.9 billion in 2014 and is expected to be $50 billion by 2050;
 Whereas 46 percent of Black women over the age of 20 have hypertension compared to 31 percent of White women and 29 percent of Hispanic women;
 Whereas heart disease is one of the leading causes of death for women and Black women have an increased risk for heart disease due to the prevalence of diabetes, obesity, and hypertension;
 Whereas, while Black women have similar incidence rates of breast cancer as White women, they are 43 percent more likely to die from the disease than their White counterparts;
 Whereas it is estimated that over 30 percent of Black women do not receive the recommended number of prenatal visits because of costs;
 Whereas women who do not receive prenatal care are more likely to experience pregnancy-related complications;
 Whereas the Black infant mortality rate is 2.4 times higher than for White infants, primarily because Black women have high rates of preterm births;
 Whereas Black women are 3 to 4 times more likely to die from pregnancy-related conditions, such as cardiovascular conditions, hemorrhage, and other chronic medical illnesses;
 Whereas discrimination is a key factor in chronic stress-related health disparities; Whereas stress related to discrimination contributes to adverse birth and maternal health outcomes, chronic diseases such as hypertension and diabetes, and mental health disorders;
 Whereas Black women are adversely affected by a lack of access to quality health care and continue to experience consistently higher rates of chronic illnesses, obesity, and premature mortality;
 Whereas most of the aforementioned health inequities could be resolved if not for the lack of clinical trials and limited research dollars that incorporate the lived experiences of Black women and are directed toward the improvement of the health of Black women;
 Whereas eliminating health disparities could save the economy billions of dollars annually by reducing medical expenditures for treating diseases and premature deaths, and recovering costs associated with work lost as a result of illness;
 Whereas, in 2015, 70.7 percent of working Black mothers are the primary or sole breadwinners for their families;
 Whereas Black women are overrepresented in the low-wage workforce and underrepresented in high-wage jobs;
 Whereas more than 50 percent of Black women between the ages of 18 to 24 are pursuing higher education;
 Whereas only two percent of all physicians are Black women and 10 percent of enrollees in STEM graduate degree programs are Black women;
 Whereas Black women only represent 1.2 percent of executive or senior-level employees and 0.2 percent of CEOs at S&P 500 companies;
 Whereas when companies include more diversity in the C-suite, they are 35 percent more likely to have higher financial returns when compared with other companies in their industry;
 Whereas, even when Black women pursue higher education, they still earn less than their White male counterparts;
 Whereas Black women working full-time only earn 64 cents for every dollar earned by White men, which amounts to a loss of $21,001 per year and Black women having to work more than 19 months to make as much as White men did in the previous year;
 Whereas despite the immense improvement in their health, emotional well-being, and economic security, Black women are still at risk for poor health and economic outcomes, and should be a priority population in this Nation;
 Whereas, when Black women have the opportunity to be paid more and fairly, they can fully support their families, grow the economy, and invest in their health; and
 Whereas the last week in October would be an appropriate week to establish as Black Women’s Health Week: Now, therefore, be it  That the House of Representatives supports the designation of Black Women’s Health Week.
		